Examiner' s Reasons for Allowance
The closest art of record is Moreno (WO2017082714), Pawlick (US20140262147), Kopko (US20080156014) and Fox (US20150122455).
	The references cited teach heat exchanger assemblies substantially as claimed, however, do not teach the upstanding members being weldlessly connected to the legs at a junction between first and second lower transversal members in addition to being parallel to the fan rotation axis, as the upstanding members are positioned either diagonally with respect to the fan rotation axis and/or the junction is not located between the respective lower transversal members.  
	Thus, Moreno (WO2017082714), Pawlick (US20140262147), Kopko (US20080156014) and Fox (US20150122455) alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763